Citation Nr: 1823403	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-07 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for degenerative disc disease (DDD) of the thoracolumbar spine in excess of 20 percent.

2.  Entitlement to an increased disability rating (or evaluation) for gastrointestinal disabilities of duodenitis, hiatal hernia, and gastroesophageal reflux disease (GERD) in excess of 10 percent.

3.  Entitlement to an increased disability rating (or evaluation) for posttraumatic headaches in excess of 30 percent.

4.  Entitlement to an increased disability rating (or evaluation) for right shoulder impingement syndrome in excess of 10 percent.

5.  Entitlement to an increased (compensable) disability rating (or evaluation) for a left knee disorder with medial collateral ligament strain.

6.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for asthma.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), spouse, and care provider


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1989 to April 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Indianapolis, Indiana.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected DDD of the thoracolumbar spine.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  In A.B., the Court recognized that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability.  Id. at 39.  In the March 2014 substantive appeal, via VA Form 9, the Veteran expressed that he would be satisfied with a 50 percent disability rating for the service-connected posttraumatic headaches, a 20 percent disability rating for the service-connected right shoulder impingement syndrome, and a 10 percent disability rating for the service-connected left knee disability with medial collateral ligament strain.  In the instant decision the Board grants the requested ratings.  No subsequent statements by the Veteran indicate a desire to seek disability ratings in excess of the aforementioned percentages, the evidence does not suggest ratings in excess of these percentages is warranted, and the Veteran has not indicated that any of the rating criteria for a rating in excess of these percentages are met or approximated for the aforementioned disabilities.

The Veteran testified from Indianapolis, Indiana, at an October 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The issues of service connection for asthma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, from December 17, 2009, the service-connected DDD of the thoracolumbar spine did not manifest as limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes having a duration of at least four weeks.

2.  For the entire increased rating period on appeal, from December 17, 2009, the service-connected gastrointestinal disabilities of duodenitis, hiatal hernia, and GERD were not productive of a considerable impairment of health.

3.  For the entire increased rating period on appeal, from December 17, 2009, the service-connected posttraumatic headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  For the entire increased rating period on appeal, from December 17, 2009, the service-connected right shoulder impingement syndrome more nearly approximated painful limitation of motion of the right arm at shoulder level.

5.  For the entire increased rating period on appeal, from December 17, 2009, the service-connected left knee disorder with medial collateral ligament strain more nearly approximated painful limitation of motion due to degenerative changes with flexion greater than 45 degrees and extension less than 10 degrees.

6.  An August 1995 RO rating decision denied service connection for a cervical spine disorder, finding no currently diagnosed cervical spine disorder.  The Veteran did not file a timely notice of disagreement (NOD) following the August 1995 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

7.  New evidence received since the August 1995 rating decision relates to an unestablished fact of a currently diagnosed cervical spine disorder, which is necessary to substantiate the claim for service connection for a cervical spine disorder.

8.  The Veteran is currently diagnosed with the cervical spine disabilities of DDD, herniation, and stenosis.

9.  During service the Veteran was treated for cervical strain following a motor vehicle accident.

10.  The diagnosed cervical spine disabilities are due to the in-service motor vehicle accident and injury.

11.  The Veteran is currently diagnosed with right knee strain.

12.  During service the Veteran's right knee was injured in a mountain biking accident.

13.  Right knee disability symptoms have been present since service separation.

14.  The currently diagnosed right knee strain is related to the in-service mountain biking accident.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, from December 17, 2009, the criteria for a disability rating in excess of 20 percent for the service-connected DDD of the thoracolumbar spine have not been met or more nearly approximated.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  For the entire increased rating period on appeal, from December 17, 2009, the criteria for an increased disability rating for gastrointestinal disabilities of duodenitis, hiatal hernia, and GERD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, from December 17, 2009, the criteria for a 50 percent disability rating for service-connected posttraumatic headaches, the maximum schedular rating, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.124a, Diagnostic Code 8100 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, from December 17, 2009, the criteria for a 20 percent disability rating for the service-connected right shoulder impingement syndrome have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period on appeal, from December 17, 2009, the criteria for a 10 percent disability rating for the service-connected left knee disorder with medial collateral ligament strain have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

6.  The August 1995 rating decision denying service connection for a cervical spine disorder became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

7.  Evidence received since the August 1995 rating decision is new and material to reopen service connection for a cervical spine disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine disabilities of DDD, herniation, and stenosis have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a) (2017).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee strain have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for cervical spine and right knee disorders, grants the requested disability ratings for the service-connected headache, right shoulder, and left knee disorders, and remands the issues of service connection for asthma and entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In January 2010, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The January 2010 VCAA notice was issued to the Veteran prior to the June 2010 rating decision on appeal.  Further, the issues on appeal were readjudicated in a January 2014 statement of the case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received relevant VA examinations in May 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiner reviewed the record, conducted in-person examinations, and rendered the requested opinions.

All relevant documentation, including VA and private treatment (medical) records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2017).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Higher Initial Rating for DDD of the Thoracolumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Having reviewed all the evidence of record, the Board finds that, for the entire initial rating period on appeal, from December 17, 2009, the service-connected DDD of the thoracolumbar spine did not manifest as limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes having a duration of at least four weeks.

The report from an April 2010 VA back examination reflects that, upon range of motion testing, the Veteran had painful forward flexion limited to 60 degrees.  While the evidence of record, including the examination report and the Veteran's testimony at the October 2017 Travel Board hearing, reflects that the Veteran experiences painful flare-ups that further reduce forward flexion, the evidence does not show that the flare-ups are severe enough to limit forward flexion to 30 degrees or less.  Per the report from the April 2010 VA back examination, such flare-ups of pain are only moderate in severity.  The Board does not find that painful flare-ups of only moderate severity would cause the Veteran to lose an additional 30 degrees of forward flexion, and nothing in the evidence of record, including the Veteran's own lay statements and testimony, would support a finding that the flare-ups cause such a loss in forward flexion.

Further, neither the medical evidence of record, to include the April 2010 VA back examination, nor the lay evidence of record, to include the Veteran's lay statements and testimony, support a finding that the Veteran has been diagnosed with ankylosis of the thoracolumbar spine or had incapacitating episodes of IVDS.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period on appeal, a disability rating in excess of 20 percent is not warranted for the service-connected DDD of the thoracolumbar spine.  Specifically, the evidence reflects that, for the entire initial rating period on appeal, from December 17, 2009, the service-connected DDD of the thoracolumbar spine did not manifest as limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes having a duration of at least four weeks.  As discussed above, a disability rating in excess of 20 percent is not warranted unless there is limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis of the spine, or incapacitating episodes; therefore, because the preponderance of the evidence is against a disability rating in excess of 20 percent for the service-connected DDD of the thoracolumbar spine, the increased disability rating claim must be denied.  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.

Finally, the Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected DDD of the thoracolumbar spine.  Review of the April 2010 VA spinal examination and the VA and private treatment records, along with all the other lay and medical evidence of record, conveys that the Veteran has not been diagnosed with any objective neurologic, or other, disabilities related to the service-connected DDD of the thoracolumbar spine.  As such, no separate compensable disability rating is warranted for any additional disability related to the service-connected DDD of the thoracolumbar spine.


Increased Disability Rating for Gastrointestinal Disorders

The Veteran's gastrointestinal disorders, which include duodenitis, hiatal hernia, and GERD, have been rated together under Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346, a 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, dysphonia, and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.

Disability ratings assigned under Diagnostic Codes 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will not be combined with each other.  Instead, a single disability rating will be assigned under the diagnostic code which reflects the veteran's predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

Having reviewed all the evidence of record, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected gastrointestinal disabilities of duodenitis, hiatal hernia, and GERD were not productive of a considerable impairment of health.

At the October 2017 Travel Board hearing, the Veteran and other witnesses testified that the Veteran's gastrointestinal symptoms included dysphagia, pyrosis, and regurgitation with blood, accompanied by chest pain.  No other symptoms were noted in testimony.

The Veteran received a VA gastrointestinal examination in April 2010.  Per the examination report, the Veteran has mild difficulty swallowing solids, but not liquids.  Symptoms of pain and a burning sensation were mostly moderate.  Dark, bloody stools only occurred once per year, while reflux and regurgitation would occur daily.  Upon examination, the Veteran's general state of health was fair, with no evidence of weight loss or gain, no signs of anemia, no obstruction, and no spasm.  At the conclusion of the examination the VA examiner opined that the gastrointestinal disorder would only have a minimal impact on occupational and daily activities.   

Again, having reviewed all the evidence of record, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected gastrointestinal disabilities of duodenitis, hiatal hernia, and GERD were not productive of a considerable impairment of health.  While the Board acknowledges that the Veteran has many symptoms found under the 30 percent criteria for Diagnostic Code 7346, the Board does not find that such symptoms amount to a "considerable" (or "severe" as required for a 60 percent disability rating) impairment of health.  The symptoms reiterated by the Veteran and other witnesses at the October 2017 Travel Board hearing were effectively the same as those recorded in the April 2010 VA gastrointestinal examination.  Per the examination report, the Veteran's symptoms were mostly moderate, overall the Veteran's health was fair, and the disabilities were found to have minimal impact on occupational and daily activities.  Such symptoms do not constitute a "considerable" impairment of the Veteran's health as contemplated by Diagnostic Code 7346.  For these reasons, the Board does not find that a disability rating in excess of 10 percent is warranted for the service-connected gastrointestinal disorders.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346.

Looking at other digestive system diagnostic codes that could potentially afford the Veteran a disability rating in excess of 10 percent, the Board finds that none are applicable in this particular case.  The evidence of record does not reflect that the Veteran has loss of whole or part of the tongue, stricture of the esophagus, marginal (gastrojejunal) ulcer, cirrhosis of the liver, ulcerative colitis, fistula of the intestine, tuberculous peritonitis, an anal or rectal disability, hemorrhoids, pruritus ani, inguinal, ventral, or femoral hernia, malignant neoplasms of the digestive system, chronic liver disease, pancreatitis, vagotomy, liver transplant, or hepatitis C; therefore, Diagnostic Codes 7202, 7203, 7306, 7312, 7323, 7330 to 7340, 7343, 7345, 7347, 7353, and 7354 do not apply.   

Increased Disability Rating for Posttraumatic Headaches

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Having reviewed all the evidence of record, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected posttraumatic headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Per the report from the April 2010 VA headache examination, the Veteran was noted to have prostrating migraine headaches three to four times per week lasting three to ten hours per attack.  The Board finds this to constitute "very frequent, completely prostrating headaches with prolonged attacks" as contemplated by Diagnostic Code 8100.

In May 2015, VA received a letter signed by the Veteran's physician and the Veteran's licensed clinical social worker.  Per the letter, both the physician and social worker opined that the Veteran's migraines caused the Veteran to struggle to maintain employment.  In other words, the physician and social worker found that the migraines are productive of severe economic inadaptability.  This finding is supported by the other lay and medical evidence of record, including testimony offered by multiple witnesses at the October 2017 Travel Board hearing.

For the above reasons, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected posttraumatic headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; therefore, the Board finds that an increased disability rating of 50 percent, the maximum schedular rating, for the entire increased rating period on appeal from December 17, 2009, for the service-connected posttraumatic headaches is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to December 17, 2009, the date of increased rating claim, for the service-connected posttraumatic headaches.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating between December 2008 and December 2009.  As such, the appropriate effective date for the increased disability rating of 50 percent for the posttraumatic headaches is December 17, 2009, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2017).

Increased Disability Rating for Right Shoulder Impingement Syndrome

The right shoulder disability is currently rated under Diagnostic Code 5019 for bursitis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5019, the bursitis will be rated on limitation of motion of the affect parts as degenerative arthritis.  Diagnostic Code 5003, for degenerative arthritis, provides a 10 percent disability rating for painful limitation of motion that would be otherwise noncompensable under the appropriate diagnostic code.  Id. 

Under Diagnostic Code 5201, which rates limitation of motion of the arm, a 20 percent disability rating is warranted for limitation of motion of the major arm at shoulder level, a 30 percent disability rating is warranted for limitation of motion of the major arm midway between side and shoulder level, and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  Id.

Having reviewed all the evidence of record, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected right shoulder impingement syndrome more nearly approximated painful limitation of motion of the right arm at shoulder level.

As stated in the March 2014 substantive appeal, via VA Form 9, the Veteran seeks a 20 percent disability rating for painful limitation of motion of the right arm.  Per the report from the April 2010 VA right shoulder examination, the Veteran advanced having pain when performing activities above shoulder level.  Further, at the October 2017 Travel Board hearing, the Veteran credibly testified that pain in the right shoulder set in once the arm was at shoulder level.  The other medical and lay evidence of record supports a finding that the Veteran's right shoulder manifests pain at shoulder level.

For the above reasons, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected right shoulder impingement syndrome more nearly approximated painful limitation of motion of the right arm at shoulder level.  By the Veteran's own credible testimony, and supported by the other evidence of record, the Veteran is able to lift the right arm until reaching shoulder level, which is where pain first sets in.  Limitation of motion at shoulder level warrants a 20 percent disability rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.   As such, the Board finds that an increased disability rating of 20 percent for the entire increased rating period on appeal from December 17, 2009, for the service-connected right shoulder impingement syndrome is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 8100.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to December 17, 2009, the date of increased rating claim, for the service-connected right shoulder impingement syndrome.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating between December 2008 and December 2009.  As such, the appropriate effective date for the increased disability rating of 20 percent for the right shoulder impingement syndrome is December 17, 2009, the date of claim for increase.  See 38 C.F.R. § 3.400(o).

The appeal for an increased disability rating for the service-connected right shoulder impingement syndrome is fully granted in this Board decision.  As discussed above, in the March 2014 substantive appeal, the Veteran advanced that a 20 percent disability rating would satisfy the right shoulder rating issue on appeal; thus, this is a full grant of the benefit sought on appeal as to the right shoulder rating.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the waiver of the remaining aspects of the appeal for an increased disability rating was knowing, intelligent, and consistent with the evidence of record.

Because a 20 percent increased disability rating for right shoulder impingement syndrome was granted for the period from December 17, 2009, the date of claim, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher disability rating in excess of 20 percent.  See 38 C.F.R. § 20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 20 percent for right shoulder impingement syndrome is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104 (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Increased Disability Rating for Left Knee Disability

The Veteran's service-connected left knee disability is currently rated as noncompensable under Diagnostic Code 5260 for limitation of motion in the knee.  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  Id.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

Having reviewed all the evidence of record, the Board finds that, for the entire increased rating period on appeal, from December 17, 2009, the service-connected left knee disorder with medial collateral ligament strain has more nearly approximated painful limitation of motion due to degenerative changes with flexion greater than 45 degrees and extension less than 10 degrees.

Per an October 2008 private treatment letter, X-ray imaging showed degenerative changes in the left knee.  The report from the April 2010 VA knee examination reflects that the Veteran had painful limitation of motion in the left knee; however, upon range of motion testing, extension was full, and flexion was only limited to 126 degrees.  As such, a compensable disability rating under either Diagnostic Code 5260 or 5261 is not warranted; however, as the Veteran's left knee shows degenerative changes, and as there is painful limitation of motion, a 10 percent disability rating is warranted under Diagnostic Code 5003 for the service-connected left knee disorder with medial collateral ligament strain.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003.  

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to December 17, 2009, the date of increased rating claim, for the service-connected left knee disorder with medial collateral ligament strain.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating between December 2008 and December 2009.  As such, the appropriate effective date for the increased disability rating of 20 percent for the left knee disorder with medial collateral ligament strain is December 17, 2009, the date of claim for increase.  See 38 C.F.R. § 3.400(o).

The appeal for an increased disability rating for the service-connected left knee disorder with medial collateral ligament strain is fully granted in this Board decision.  As discussed above, in the March 2014 substantive appeal, the Veteran advanced that a 10 percent disability rating would satisfy the left knee rating issue on appeal; thus, this is a full grant of the benefit sought on appeal as to the right shoulder rating.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the waiver of the remaining aspects of the appeal for an increased disability rating was knowing, intelligent, and consistent with the evidence of record.

Because a 10 percent increased disability rating for left knee disorder with medial collateral ligament strain was granted for the period from December 17, 2009, the date of claim, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher disability rating in excess of 10 percent.  See 38 C.F.R. § 20.204 (2017) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an increased disability rating in excess of 10 percent for left knee disorder with medial collateral ligament strain is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected disabilities on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

As discussed above, concerning the appeal for increased disability ratings for posttraumatic headaches, right shoulder impingement syndrome, and a left knee disorder with medial collateral ligament strain, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed disability ratings in excess of the percentages granted for these service-connected disorders in the instant decision.  As such, the full grant of benefits for these three service-connected disabilities for the relevant rating period in this case also effects withdrawal of any extraschedular rating considerations.  See 38 C.F.R. § 20.204.  For these reasons, any questions of an extraschedular disability rating for posttraumatic headaches, right shoulder impingement syndrome, and/or a left knee disorder with medial collateral ligament strain are also rendered moot with no remaining questions of law or fact to decide.  
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's gastrointestinal symptoms are specifically contemplated by the rating criteria.  Specifically, Diagnostic Code 7346 considers whether all of the symptoms taken together cause considerable or severe impairment of health.  38 C.F.R. § 4.114.  As such, all of the Veteran's gastrointestinal symptomatology is considered in rating the service-connected gastrointestinal disorders under the schedular rating criteria.

As to the service-connected DDD of the thoracolumbar spine, the Veteran's back disability picture has manifested primarily as painful limitation of motion of the back with flare-ups of pain, weakness, and difficulty conducting various activities of daily life.  As discussed above, painful limitation of motion with painful flare-ups and weakness are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  

Further, the functional limitations imposed by the Veteran's spinal disability that interfere with occupational and daily activities are primarily the result of the back/spinal pain, including flare-ups, caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's back/spine pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

Here, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the gastrointestinal and spinal disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.

Reopening Service Connection for a Cervical Spine Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An August 1995 RO rating decision denied service connection for a cervical spine disorder, finding no currently diagnosed cervical spine disorder.  The Veteran did not file a timely NOD following the August 1995 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the August 1995 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the August 1995 rating decision denying service connection for a cervical spine disorder, VA has received VA and private treatment (medical) records.  A November 2017 private treatment record reflects that the Veteran has been diagnosed with the cervical spine disorders of DDD, herniation, and stenosis.  Such evidence is necessary to substantiate the claim for service connection for a cervical spine disorder.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a cervical spine disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The currently diagnosed cervical spine and right knee disorders are not chronic diseases under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Cervical Spine Disorder

The Veteran contends that a currently diagnosed cervical spine disorder is related to an in-service motor vehicle accident.  Initially, the Board notes that, per the report from a November 2017 private treatment record, the Veteran is currently diagnosed with the cervical spine disorders of DDD, herniation, and stenosis.

Next, the Board finds that during service the Veteran was treated for cervical strain following a motor vehicle accident.  Service treatment records reflect that the Veteran was involved in an in-service motor vehicle accident in March 1992.  Following the March 1992 motor vehicle accident, the Veteran was treated on multiple occasions for cervical strain prior to service separation.

Finally, the Board finds that the evidence is at least in equipoise as to whether the diagnosed cervical spine disorders are due to the Veteran's in-service motor vehicle accident.  The Veteran received a VA spinal examination in April 2010.  At that time, the VA examiner found that the Veteran's thoracolumbar spine DDD was related to service based upon the Veteran's report of "unremitting problems since injury."  While no opinion was rendered concerning the currently diagnosed cervical spine disabilities, the Board notes that because the cervical spine symptoms stem from the same in-service accident as the thoracolumbar spine symptoms, the VA examiner's opinion also supports a finding that the currently diagnosed cervical spine disorders are related to service.

Additionally, per a November 2017 private treatment record, a private physician effectively found that the Veteran's currently diagnosed cervical spine disorders were related to the in-service motor vehicle accident.

Having reviewed all the evidence of record, lay and medical, the Board finds that the currently diagnosed cervical spine disorders are due to the Veteran's in-service motor vehicle accident.  The Veteran's private physician in November 2017 effectively found that the cervical spine disorders were due to the in-service motor vehicle accident, and the report from the April 2010 VA spinal examination supports this finding.  For these reasons, the Board finds that the currently diagnosed cervical spine disabilities of DDD, herniation, and stenosis were incurred in active service.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disorder

The Veteran asserts having a right knee disability resulting from either an in-service mountain biking accident or the in-service motor vehicle accident.  Initially, the Board notes that, per the report from an April 2010 VA knee examination, the Veteran is currently diagnosed with right knee strain.

Next, the Board finds that during service the Veteran's right knee was injured in a mountain biking accident.  Specifically, an April 1992 service treatment record reflects that the Veteran was treated for a right knee injury caused by a fall during a mountain bike ride.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had the onset of a right knee disorder in service and since service separation (i.e., whether the right knee strain was "incurred in" service).  Per the report from the April 2010 VA knee examination, the Veteran first began experiencing right knee symptoms in April 1992.  The Board notes that at the conclusion of the examination the VA examiner opined that the in-service accident "probably" did not contribute to the currently diagnosed right knee strain.  No rational was provided for this opinion and, as such, it is inadequate for VA rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).

In the March 2014 substantive appeal, via VA Form 9, the Veteran advanced having no right knee pain prior to the in-service mountain biking accident.  Further, at the October 2017 Travel Board hearing, the Veteran credibly testified to having continuous right knee symptoms since service separation.  Additionally, the Veteran's spouse also credibly testified that the Veteran had right knee pain and other symptoms since service separation.

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's right knee strain is not a chronic disease as contemplated by 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had right knee disorder symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  As discussed below, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the right knee strain began in service, so was "incurred in" service.  The finding that the Veteran has had right knee strain symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began during service were the basis for the later symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

The weight of the competent evidence is at least in relative equipoise on the question of whether the currently diagnosed right knee strain is related to service, that is, was incurred in service.  The evidence reflects that during service the Veteran injured the right knee in a mountain biking accident, and that right knee disability symptoms have been continuous since service separation.  Such evidence tends to show that the right knee strain had onset during service, that is, shows that the right knee strain was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right knee strain have been met.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the entire initial rating period on appeal, from December 17, 2009, a higher initial disability rating in excess of 20 percent for the service-connected DDD of the thoracolumbar spine is denied.

For the entire increased rating period on appeal, from December 17, 2009, an increased disability rating in excess of 10 percent for gastrointestinal disabilities of duodenitis, hiatal hernia, and GERD is denied.

For the entire increased rating period on appeal, from December 17, 2009, an increased disability rating of 50 percent for posttraumatic headaches, the maximum schedular rating, is granted.

For the entire increased rating period on appeal, from December 17, 2009, an increased disability rating of 20 percent, but no higher, for right shoulder impingement syndrome is granted.

For the entire increased rating period on appeal, from December 17, 2009, an increased disability rating of 10 percent, but no higher, for a left knee disability with medial collateral ligament strain is granted.

New and material evidence having been received, the appeal to reopen service connection for a cervical spine disorder is granted.

Service connection for cervical spine disabilities of DDD, herniation, and stenosis is granted. 

Service connection for right knee strain is granted.


REMAND

Service Connection for Asthma

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  An opinion without any rationale against which to evaluate the probative value of the determination is inadequate.  Jones, 23 Vet. App. 382.

An October 1994 service treatment record reflects that the Veteran was on medication to treat asthma.  The Veteran argues that currently diagnosed asthma is related to this in-service asthma.  Per the report from an April 2010 VA respiratory examination, the VA examiner opined that the currently diagnosed asthma was "at least as likely as not to be unrelated to the service-related incident."  Unfortunately, no rational was provided for this opinion.  Further, per a November 2017 statement from the Veteran, it appears that there are recent outstanding VA treatment records concerning the Veteran's asthma.  As such, the Board finds remand for a new VA asthma examination to be warranted.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from March 2016.  


TDIU

The Court has held that a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has sought increased disability ratings for multiple service-connected disabilities.  A.B., 6 Vet. App. at 39 (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The evidence of record indicates that the Veteran is unemployed, and that such unemployment may be due to service-connected disabilities; therefore, the Board finds that the issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the AOJ for initial adjudication.

Accordingly, the issues of service connection for asthma and entitlement to a TDIU are REMANDED for the following action:

1.  Contact the Veteran and request information as to any private asthma treatment received during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's asthma, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e)

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's asthma, not already of record, for the period from March 2016.

3.  Schedule a VA respiratory examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnose asthma had its onset during a period of active service?  In rendering this opinion, the VA examiner should address the Veteran's prior in-service asthma and/or other respiratory symptom treatment.

4.  After any additional notification and/or development deemed warranted, to include the issuance of VCAA notice and/or a request that the Veteran complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), readjudicate/adjudicate the issues of service connection for asthma and entitlement to a TDIU.  If any benefit sought on appeal is denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


